  Case 2:20-cr-00011-MV ECF No. 70, PageID.111 Filed 04/09/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


UNITED STATES OF AMERICA,                             Case No. 2:20-cr-00011

               Plaintiff,                             Hon. Maarten Vermaat
                                                      U.S. Magistrate Judge
        v.

MCKAYLA L. KUNICK and
CHRISTOPHER J. PEARCE,

            Defendants.
__________________________________/

                               FINDINGS OF FACT AND
                               CONCLUSIONS OF LAW

   I.        Introduction

        The Government charged Defendants McKayla Kunick and Christopher

Pearce with theft from an Indian gaming establishment, and aiding and abetting such

theft, in violation of 18 U.S.C. §§ 1167(a) and 2(a). (ECF No. 3 (Class A Misdemeanor

Information).) Pursuant to a stipulation, the parties agreed to facts that satisfy every

element of this except for one element: the requirement that the Government prove

beyond a reasonable doubt that the stolen money, funds or property belonged to the

Indian gaming establishment. (ECF No. 60.) The parties consented to a bench trial

before a U.S. Magistrate Judge to resolve this issue and then, based on this decision,

either convict or acquit the Defendants.

        On March 31, 2021, the Court conducted this bench trial. (ECF No. 69.)




                                           1
  Case 2:20-cr-00011-MV ECF No. 70, PageID.112 Filed 04/09/21 Page 2 of 15




   II.      Additional Relevant Procedural History

         The Government filed its Class A Misdemeanor Information on June 12, 2020.

(ECF No. 3.)

         On September 8, 2020, Defendants made their first appearance before the

Court and were arraigned. (ECF No. 11.) Both stood mute and the Court entered

not-guilty pleas on their behalf. (Id.)

         In early February 2021, Defendants consented to proceed to trial before a U.S.

Magistrate Judge and also waived their right to a jury trial. (ECF Nos. 49, 50.) The

Court then approved these consents and waivers. (ECF No. 51.)

         On February 18, 2021, the Court held a status conference. (ECF No. 54.) At

the conference, the parties agreed to a bench trial on one element of the case because

the Defendants would stipulate to facts that would satisfy all remaining elements.

         On March 12, 2021, the parties filed a joint stipulation as to facts that would

satisfy every element of the charges against the Defendant except for one: whether

the money, funds or property of value belonged to the establishment operated by or

for or licensed by an Indian tribe. (ECF No. 60.)

         On March 24, 2021, each party filed a trail brief. (ECF Nos. 61, 62, and 63.)

Kunick’s trial brief stated, in relevant part, that she is not guilty of the charge

“because she did not abstract, purloin, willfully misapply or take and carry away with

the intent to steal property belonging to a gaming establishment ran by an Indian

tribe.” (ECF No. 62, PageID.97 (emphasis added).)




                                            2
  Case 2:20-cr-00011-MV ECF No. 70, PageID.113 Filed 04/09/21 Page 3 of 15




      The Court scheduled the final pretrial conference for March 25, 2021. (ECF

No. 5.)   Defendant Pearce failed to appear for this conference.        (ECF No. 65.)

Accordingly, the Court adjourned and rescheduled the final pretrial conference, but

conducted an on-the-record conference with the attorneys to discuss the remaining

legal issues. (Id.) During the conference, the Court asked whether the parties had

found a legal definition for the phrase “belonging to” or “belong to.” The parties

indicated that they had not. The Court then discussed the definition of “belong to”

provided in United States v. Aubrey, 800 F.3d 1115, 1125 (9th Cir. 2015), a case in

which the Ninth Circuit defined this phrase in the context of 18 U.S.C. § 1163, which

criminalizes theft from an Indian tribal organization. The parties stipulated that the

Aubrey definition for “belonging to” or “belong to” should be used in this case.

      The Government’s trial brief stated the elements of the offenses at issue in this

case. First, the Government listed the elements the Government would have to prove

to convict someone of a violation of 18 U.S.C. § 1167(a). According to the Government,

the elements are:




(ECF No. 63, PageID.101.)


                                           3
  Case 2:20-cr-00011-MV ECF No. 70, PageID.114 Filed 04/09/21 Page 4 of 15




      In addition, the Government listed the elements the Government would have

to prove to convict someone of aiding and abetting the commission of a violation of 18

U.S.C. § 1167(a).




(Id., PageID.102.)

      The Defendants’ trial briefs did not dispute these elements.

      The Court conducted a final pretrial conference, on the record, with both

Defendants present on March 30, 2021. (ECF No. 68.) During the conference, the

parties again discussed the Aubrey definition for “belonging to” and again stipulated

that the definition in Aubrey should be used in this case.

   III.   Summary of the Parties’ Joint Stipulation

      In their stipulation, the parties agreed to facts that established each of the

aforementioned elements except the requirement that the money, funds or property

belonged to the Indian gaming establishment. (ECF No. 60.) In the stipulation, the

Defendants again stated their request for a bench trial as to the one remaining issue.




(Id., PageID.92.)




                                          4
  Case 2:20-cr-00011-MV ECF No. 70, PageID.115 Filed 04/09/21 Page 5 of 15




      The stipulation confirmed (1) that the Ojibwa Casino is a gaming facility

operated by or for or licensed by the Keweenaw Bay Indian Community (KBIC)

pursuant to an ordinance or resolution that was approved by the National Indian

Gaming Commission, and (2) that the Ojibwa Casino facility is located in Baraga

County, Michigan, and within the exterior boundaries of the KBIC reservation. (Id.,

PageID.91.)

      The stipulation also set forth the method by which the theft took place. The

stipulation stated that, during the first half of 2017, Kunick was employed by the

Ojibwa Casino in the guest services department. (Id., PageID.92.) As part of her

duties, Kunick would assist patrons open a players club account and assist patrons

with existing accounts. (Id.) Due to Kunick’s position, she was able to determine

when a Players Club card had free play credits available. (Id.) After identifying

available free play credits, Kunick would reset players’ accounts and print duplicate

cards. She would then provide Pearce with the duplicate cards. (Id.)

      Once Pearce possessed the cards, he would use the free play credits at

authorized slot machines within the Ojibwa Casino. Through this process, Kunick

and Pearce obtained and used a total of $682.00 worth of free play credits. (Id.)

Ultimately, Defendants admitted that they “abstracted, purloined, and took and

carried away with the intent to steal, and aided and abetted the abstraction,

purloining, and taking and carrying away with the intent to steal, money and

property of value less than $1,000.” (ECF No. 60, PageID.92.)




                                         5
  Case 2:20-cr-00011-MV ECF No. 70, PageID.116 Filed 04/09/21 Page 6 of 15




   IV.      Applicable Law

         Tile 18, United States Code Section 1167(a), states:

               Whoever abstracts, purloins, willfully misapplies, or takes
               and carries away with intent to steal, any money, funds, or
               other property of a value of $1,000 or less belonging to an
               establishment operated by or for or licensed by an Indian
               tribe pursuant to an ordinance or resolution approved by
               the National Indian Gaming Commission shall be fined
               under this title or be imprisoned for not more than one
               year, or both.

18 U.S.C. § 1167(a). In order to convict a person of this offense, the Government must

prove beyond a reasonable doubt, or the parties must stipulate, that the defendant

(1) abstracted, purloined, willfully misapplied or took and carried away; (2) moneys,

funds, or other property of a value of $1,000 or less; (3) belonging to a gaming

establishment operated by, operated for, or licensed by an Indian tribe pursuant to

an ordinance or resolution approved by the National Indian Gaming Commission; (4)

with the intent to steal.

         Title 18, United States Code, Section 2(a), provides as follows: “Whoever

commits an offense against the United States or aids, abets, counsels, commands,

induces or procures its commission, is punishable as a principal.” In order to convict

a person of this offense, the Government must prove beyond a reasonable doubt, or

the parties must stipulate, (1) that the crime of the crime of theft from an Indian

gaming establishment was committed, (2) that the defendant helped to commit the

crime, and (3) that the defendant intended to help commit the crime. Sixth Circuit

Criminal Pattern Jury Instructions, Instruction 4.01 (March 25, 2021).

         The basic elements of the offenses in this case are not in dispute.

                                             6
  Case 2:20-cr-00011-MV ECF No. 70, PageID.117 Filed 04/09/21 Page 7 of 15




         As noted above, the sole issue remaining before the Court is whether the

money, funds or property belonged to the Ojibwa Casino (“the Casino”). Courts have

not squarely defined the term “belonging to” under 18 U.S.C. § 1167(a). The Ninth

Circuit, however, did define the phrase in the context of a similar statue, 18 U.S.C. §

1163, which criminalizes theft from an Indian Tribal organization. In United States

v. Aubrey, the Ninth Circuit noted that “‘[b]elong’ is commonly defined as ‘to be the

property of a person or thing.’ 800 F.3d at 1125 (citing Webster’s New International

Dictionary (3rd ed. 1993) and Black’s Law Dictionary (9th ed. 2009)). The Ninth

Circuit concluded that to show that funds continue to belong to the Indian tribe, the

Government must show that “the tribe maintains ‘title to, possession of, or control

over them.’” Id. at 1126 (quoting United States v. Kranovich, 401 F.3d 1107, 1113

(9th Cir. 2005)); see also United States v. Von Stephens, 774 F.2d 1411, 1413 (9th Cir.

1985) (holding that funds distributed by an Indian tribe will continue to belong to the

tribe if the tribe “exercises supervision and control over the funds and their ultimate

use”).

         During the March 25, 2021 status conference and March 30, 2021 final pre-

trial conference, the parties stipulated to the Aubrey definition of “belonging to” as

the correct and controlling definition. (ECF Nos. 65, 68.) Accordingly, the Court

applies the definition.

   V.       Summary of the Evidence

         The only witnesses presented was Amanda Sauvola, former Ojibwa Casino

promotion manager, and Don Messer, Ojibwa Casino manager.



                                          7
    Case 2:20-cr-00011-MV ECF No. 70, PageID.118 Filed 04/09/21 Page 8 of 15




            a. Testimony of Amanda Sauvola

         Sauvola testified that during 2017, she was Ojibwa Casino’s promotion

manager. In this role, she oversaw promotions that were designed to incentivize

gamblers to come to the Casino and play. Among the promotions offered by the

Casino was the free play credit system. Free play is credit that a member of the

Players Club could use at specific slot machines in the Casino.

         To partake in the free play credit system, a player would need to become

enrolled in the Players Club. To do this, the player would provide the Ojibwa Casino

with a form of photograph identification and other personal information. After taking

the player’s information, the Ojibwa Casino would create an account for the player

and issue the player a Players Club card.

         Sauvola said that the Ojibwa Casino operated two different facilities: a

Marquette facility and a Baraga facility. Each facility employed the Players Club

card system, but each casino issued separate cards. In short, a Players Club card

issued by the Marquette facility could only be used at the Marquette facility and vice

versa.

         To use the card, the player would need to create a PIN number for his or her

card that only he or she knew.

         Each week, the Casino would mail the player a notice with how much free play

credits would be available on his or her Players Cub card for that week.1 If free play




1      During cross-examination, Sauvola said that an amount of predetermined free
play credits would be predetermined before the issuance of Players Club card.
                                            8
  Case 2:20-cr-00011-MV ECF No. 70, PageID.119 Filed 04/09/21 Page 9 of 15




credits were not used within the week, the free play credits would expire. The amount

of free play credits issued to a player depended on the amount of time and money the

player spent in the Casino.

       Sauvola went on to explain how the Casino restricts players’ use of free play

credits. First, the Casino can withdraw a player’s free play credits or cancel the free

play credit system at any time. Second, only the player issued the Players Club card

may use the card and the free play credits on the card. Third, the Players Club cards

cannot be used outside of the Ojibwa Casino facility that issued the card. Fourth, a

player’s free play credits may neither be transferred to another player’s account nor

used by another player. Fifth, free play credits cannot be redeemed for cash. Sixth,

free play credits cannot be redeemed for prizes and benefits, like food or a hotel stay.

And seventh, the free play credits may only be used at authorized slot machines.

       Despite Sauvola’s statements regarding the Casino’s on-going control, she

described the free play credits as a “Christmas gift.” Sauvola added that over the

course of her five years as Ojibwa Casino’s promotion manager, she never saw the

Casino withdraw a player’s free play credits unless there was an accounting error as

to the number of credits given to the player. Sauvola further stated that apart from

the PIN number to use a card, the authorized slot machines do not possess any extra

protection to prevent unauthorized use of another’s Players Club card and free play

credits.

       Sauvola identified and laid the foundation for Government exhibits 1(a), 1(b),

2(a), and 2(b). These exhibits were admitted into evidence without objection. (ECF



                                           9
  Case 2:20-cr-00011-MV ECF No. 70, PageID.120 Filed 04/09/21 Page 10 of 15




No. 69, PageID.110.) The exhibits were photographs of the free play cards issued by

the Marquette and Baraga casino facilities. Exhibits 1(a) and 1(b) were the front and

back of the Marquette card and exhibits 2(a) and b(b) were the front and back of the

Baraga card.

          b. Testimony of Don Messer

      Messer testified that he had been employed at the Ojibwa Casino for over 30

years. During 2017 and continuing to the date of trial, Messer was the Casino

manager. In his position, he overaw the day-to-day operations of the Casino. His

duties included the oversight of how the free play credit system is budgeted and

implemented.

      During the Government’s case-in-chief, Messer explained that the size of the

free play credit system is a budgeting decision. As a budgeting decision, the Casino

treats money set aside for the free play credit system as money unavailable for the

Casino’s other operations. Moreover, the Casino tracks the free play credits to know

the number of credits used in total and by which individual players.

      Messer added that the Casino does more than simply track the number of free

play credits used at the authorized slot machines. For tax reasons, the Casino

separates free play credits used at slot machines from a player’s own money being

used to play. According to Messer, the Casino does not treat free play credits as

taxable income for players. In addition, the use of free play credits does not constitute

income for the Casino. According to Messer, the slot machines count free play credits

and players’ money as revenue whenever either are used to play.             The Casino



                                           10
    Case 2:20-cr-00011-MV ECF No. 70, PageID.121 Filed 04/09/21 Page 11 of 15




subtracts the amount used from the revenue calculated by the slot machines. The

players’ money used to play, however, is counted as revenue and is taxable.

           On cross-examination, Messer stated that the Casino does not control when or

even whether a player will use free play credits. He also said that free play credits

on a Players Club card may only be accessed by a person with the card’s PIN number.

Without the PIN number, an unauthorized user may only add Casino points2 but

cannot take free play credits or Casino points out of the authorized player’s account.

           At the conclusion of Messer’s testimony, he stated that free play credits were

the player’s credits.

     VI.      Analysis and Findings of Fact

           As explained in Aubrey, the issue of whether money, funds or property belong

to another is determined by the degree of control that the person or entity – in this

case, the Casino – exercises over the money, funds or property. Aubrey, 800 F.3d at

1125-26. Even property or funds distributed by an Indian tribe may still belong to

the Indian tribe if the tribe maintains control over the property and funds. Id. at

1126 (citing Von Stephens, 774 F.2d at 1413).

           Defendants argued that the free play credits they stole were essentially gifts

to the legitimate Players Club card holders and, accordingly, that the free play credits

did not belong to the Casino. The Court disagrees with this assertion. “The word

‘gift’ is usually defined as a voluntary transfer of property by one to another without




2      Both witnesses explained that casino points are a part of a different promotion
also operated through the use of the Players Club card.
                                             11
  Case 2:20-cr-00011-MV ECF No. 70, PageID.122 Filed 04/09/21 Page 12 of 15




any consideration or compensation therefor.” Comm’r v. Montague, 126 F.2d 948, 951

(6th Cir. 1942).    Here, according to the testimony, the Casino clearly obtained

something of value by distributing free play credits to players via the Players Club

system. The Casino obtained (1) the players’ presence not only in the Casino but also

at a slot machine, and (2) the players’ involvement in gambling. Stating the obvious,

the Casino got something of value to it by distributing free play credits.

      The issue here is the degree of control that the Casino had over the free play

credit on the Players Club card. In this case, the evidence shows that the Ojibwa

Casino maintained significant control over the free play credits stolen by Defendants.

Sauvola explained all the different ways the Casino controlled the use of free play

credit. She testified:

          •   that the Casino can withdraw a player’s free play credits or cancel the

              free play credit system at any time,

          •   that free play credit is not transferrable,

          •   that Players Club cards cannot be used outside of the Ojibwa Casino

              facility that issued the card,

          •   that free play credits cannot be redeemed for cash,

          •   that free play credits cannot be redeemed for prizes and benefits, like

              food or a hotel stay, and

          •   that the free play credits may only be used at authorized slot machines.




                                           12
  Case 2:20-cr-00011-MV ECF No. 70, PageID.123 Filed 04/09/21 Page 13 of 15




         In addition, the Players Club cards state on the backs of the cards – admitted

Government exhibits 1(b) and 2(b) – that the authorized users’ physical possession of

the cards indicates that they have accepted “all of the players club policies.” The

cards further say that they are the property of the Ojibwa Casino, hat the cards are

non-transferable and only useable by the authorized user, and that the Ojibwa Casino

“reserves the right to alter or cancel promotions at any time.” The exhibits are shown

below.




(Government Exhibit 1(b).)




                                           13
  Case 2:20-cr-00011-MV ECF No. 70, PageID.124 Filed 04/09/21 Page 14 of 15




(Government Exhibit 2(b).)

      Sauvola and Messer testified that the Ojibwa Casino had the ability to

withdraw a players’ free play credits, alter the free play credit system, or terminate

the free play credits system at any time. Essentially, the Casino maintained control

over the free play credits taken by Defendants though its ability to alter or terminate

the free play credit system whenever it chose to do so.

      Moreover, Messer’s description of the tax consequences of providing free play

credits to players confirmed that the credits belonged to the Casino. When a player

used free play credits in an authorized slot machine, the casino subtracted the free

play credits from its revenue stream for tax reasons. In other words, the Casino did

not treat the use of free play credit as income. In contrast, as Messer explained, when

players used their own money and not the free play credits, the Casino counted the

money as revenue. In addition, according to Messer, the Casino did not treat free

play credits as income for the player who received them. The Casino’s conduct

                                          14
  Case 2:20-cr-00011-MV ECF No. 70, PageID.125 Filed 04/09/21 Page 15 of 15




indicates that the free play credits – although distributed to authorized players’

accounts – were viewed by the Casino as if they belonged to the casino.

      As noted above, the question here is the degree of control the Casino exercised

over the free play credit on Players Club cards. The evidence established that free

play credit is totally different from cash that can be spent anywhere for anything.

Ultimately, the Casino maintained significant control over the free play credit on the

Players Club cards.

   VII.   Conclusion

      For the above reasons, the Court finds that the Government has proven beyond

a reasonable doubt that the stolen free play credits on the Players Club cards

belonged to the Ojibwa Casino.



Dated: April 9, 2021                          /s/ Maarten Vermaat
                                              MAARTEN VERMAAT
                                              U. S. MAGISTRATE JUDGE




                                         15
